Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Miller on 04/28/2022.
The application has been amended as follows: 
Claim 18 has been amended to read:
--“A method of fabricating a plurality of monodisperse glass microsphere composites comprising: 
filling a plurality of porous wall hallow-glass microspheres with a cargo of a therapeutic load; 
dispersing each of the therapeutic loaded porous wall hallow-glass microspheres through an inner passage into a flow of a first shell fluid;  
forming single-microsphere emulsion droplets in the carrier fluid, wherein the carrier fluid that is not miscible with the shell fluid; and
curing the shell fluid into a first shell with one of UV light, a reaction with an acid or base, heat, or a chemical agent in a carrier fluid;
wherein the first shell fully encapsulating the porous wall hollow-glass microsphere and capping pores in the walls, retaining the cargo inside of the porous wall hollow-glass microsphere.
wherein the inner passage having a passage width of between 1.0 times a diameter of the loaded porous wall hallow-glass microspheres and 1.9 times a diameter of the loaded porous wall hallow-glass microspheres, and the shell fluid is within the flow of a carrier fluid.”--
	Claims 2, 4, 5, 7 and 8 have been amended to depend on claim 18. 
	
Claims 1, 10-17 and 19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Weinberger, does not teach the claimed process to prepare the glass microsphere that comprising two distinct shells by dispersing different shell compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 2-9, 18 and 20 are allowed.





Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615